DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 8 September 2022 containing amendments to the claims and remarks.
Claims 1-14 are pending.
The previous rejection of claim 12 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment.
The previous rejections of claims 1-14 under 35 U.S.C. 103 are maintained.  The rejections follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vierheilig (US 2008/0202984) in view of McGuire (US 2015/0175899).
With respect to claims 1-5 and 7-14, Vierheilig discloses a metal trapping additive comprising calcium, boron, and magnesia-alumina (see Vierheilig, Abstract; and Examples 1 and 2).  The magnesia-alumina may be in the form of a mixed oxide and is a hydrotalcite or hydrotalcite-like material (see Vierheilig, Examples 1 and 2; and paragraph [0022]).  Calcium may be present as CaO in an amount of about 10 wt% (see Vierheilig, paragraph [0069]).  The additive may be used in conjunction with an FCC catalyst comprising zeolite (e.g., Y-type zeolite, ZSM-5, etc.) for the purpose of catalytic cracking a hydrocarbon feedstock (see Vierheilig, paragraph [0032]; and Example 3).  
Vierheilig does not explicitly disclose wherein the metal trapping additive additionally comprises boron.
However, in a similar composition useful in FCC processes, McGuire discloses the use of a boron oxide component in a range of 0.005 wt% to 20 wt% (see McGuire, Abstract; and paragraph [0025]), such component acting to inhibit the dehydrogenation activity of metallic feed contaminants such as nickel and vanadium, resulting in an reduction in coke and hydrogen gas byproducts during catalytic cracking of the hydrocarbon feedstock (see McGuire, paragraph [0053]).
Therefore, the person having ordinary skill in the art would have been motivated to modify the additive of Vierheilig in order to incorporate a boron oxide component, such modification leading to the benefits noted by McGuire, namely reduced coke and hydrogen gas byproducts.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the additive of Vierheilig as described above because Vierheilig and McGuire are both directed to additive compositions useful in the catalytic cracking of hydrocarbon feedstocks.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vierheilig (US 2008/0202984) in view of McGuire (US 2015/0175899) and Eto (US 2022/0023836).
With respect to claim 6, see discussion supra at paragraph 9.  Eto explains that bulk density of FCC metals trapping additives are preferred to be in a range of 0.7 g/cc or more in order to avoid catalyst pulverization and loss (see Eto, paragraph [0067]).  Thus, the person having ordinary skill in the art would have been motivated to provide an additive having a bulk density of 0.7 g/cc or more in order to avoid catalyst pulverization and loss.
Response to Arguments
Applicant’s arguments filed 8 September 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	Vierheilig already teaches that its MMO provides the same benefits that Examiner suggests would motivate one of ordinary skill in the art to combine McGuire with Vierheilig.

II.	Vierheilig states that one of the added benefits of MMO is that it also increases the yield of gasoline and LPG.  In contrast, Table 2 of McGuire indicates that production of LPG decreases upon the addition of boron.  Thus, one or ordinary skill in the art looking to increase LPG while at the same time reducing coke and hydrogen gas would not look to the teachings of McGuire.

III.	Vierheilig teaches that its MMO increases conversion of feedstock while also increasing yield of gasoline and LPG.  Nowhere does McGuire teach of suggest that the addition of boron can result in both improved conversion and reduced coke and hydrogen as taught in Vierheilig.  Thus, there is nothing in McGuire that would lead one of ordinary skill in the art to modify the teachings of Vierheilig and expect that the addition of boron would result in improved conversion and increased gasoline and LPG, while also reducing coke and hydrogen gas.

With respect to Applicant’s first argument, such statement proves the point that Vierheilig and McGuire are compatible art.  Moreover, McGuire describes the mechanism by which boron interacts with transition metal contaminants which results in reduction of coke and hydrogen yields (see McGuire, paragraph [0053]).  Given that the same contaminants are present in Vierheilig (see Vierheilig, paragraph [0009]), then the person having ordinary skill in the art would still find reason to combine the teachings of these two references.
With respect to Applicant’s second argument, the example of McGuire cited by Applicant which shows an LPG decrease from 18.8 to 18.5 weight percent is a mere 1.6% difference and thus would not constitute a “teaching away” from McGuire.
With respect to Applicant’s second and third arguments, Examiner notes that “[o]bviousness does not require absolute predictability, but [only] a reasonable expectation of success.”  In re Clinton, 527 F.2d 1226, 1228 (CCPA 1976).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771